Title: To Benjamin Franklin from David Hall, 6 September 1765
From: Hall, David
To: Franklin, Benjamin


Dear Sir.
Philadelphia Septemr. 6th 1765
Tho’ I have not had the Pleasure of hearing from you for a long Time, yet I cannot let any Opportunity to Europe slip without Troubling you with a few Lines, just to let you know, that your Family and mine are all well, and that Business goes on as usual, only that our Numbers of News Papers decreases prodigiously; some Market Days, ten or twelve leaving off together, all on Account of the Stamp Duty; so that I am afraid your Calculation in that Respect, will be found to be vastly deficient.
We are all in a Ferment here, as well, as in the other Governments, about the Stamp Law taking, or not taking place. You, very probably before this can reach, may have heard of Mr. Oliver, the Stamp officier being hanged in Effigy in Boston; a House pulled down, which was supposed to have been erected for the Business of the Stamp Office, and other Damage done him; upon which he resigned and, it is said, wrote home to the Commissioners of the Stamp-Office, letting them know that he could not put the Law in Execution; and that he believed it impracticable for any One else to do it. Soon after this Mr. Johnston, appointed for Rhode Island; Mr. McEvers for New York, and Mr. Coxe for New Jersey, all gave up their Commissions. At New-London the Stamp Officer has likewise been hanged in Effigy. And at New-Haven the House of the Officer there, has been beset by a Number of People, who desired to know whether he intended to act in that office, or resign? His Answer, it is said, was, that having accepted the Office in Person he did not think he had Power to resign. They then demanded whether he would deliver the Stamp Materials, as soon as they arrived, to them, in Order to make a Bonfire, or to have his House pulled down? Upon which he promised, that when they Arrived, he would either reship them to be sent back, or that when they were in his House, his Doors should be open, and they might then act as they thought proper, on which they despersed. Mr. Ingersoll has likewise been hanged in Effigy, as has Mr. Hood, the officer for Maryland. Mr. Mercer, the Officer for Virginia, is not yet Arrived, but the People of that Colony, are much enraged. Mr. Hughes has not yet resigned; whether he will, or not, I cannot say, but I understand his Friends are all endeavouring to get him to resign.
In short, there seems to be a general Discontent all over the Continent, with that Law, and many thinking their Liberties and Privileges, as English Men lost, or at least in great Danger, seem Desperate. What the Consequences may be, God only knows; but, from the Temper of the People, at Present, there is the greatest Reason to fear, that the Passing of that Law will be the Occasion of a great Deal of Mischief.
A Committee, from the different Assemblies, it is said, is to meet at New York, the First Day of next Month; in order to think of, and draw up, a Remonstrance, to be sent to the King, imploring Relief from Grievances; and, among other Things, to beg that he would be pleased to suspend the Execution of the Stamp Act, till the Petitions from the Colonies, with their Reasons against it, can be heard.
In my last, you may remember, I told you, that all the Papers on the Continent, ours excepted, were full of Spirited Papers against the Stamp Law, and that because, I did not publish those Papers likewise, I was much blamed, got a great Deal of Ill-will, and that some of our Customers had dropt on that Account. My Reasons for not publishing I need not repeat, as I then gave you them fully. However I was in Hopes that, that Storm would have blown over, and that the People would have been Satisfied with the Arguments I used for not inserting these Pieces; but I find I am much mistaken; for as the Time of the Law taking place draws nearer, the more the Clamours of the People increase against me, for my Silence in the Paper; alledging, that as our Gazette, spreads more generally than all the other Papers put together on the Continent, our not Publishing, as the Printers of the other Papers do, will be an infinite Hurt to the Liberties of the People. And I have been told by many, that our Interests will certainly suffer by it; nay, Hints have been given, that in Case of the Peoples being exasperated I must stand to the Consequences. So that how to Behave, I am really at a loss, but believe it will be best to humour them in some Publications, as they seem to insist so much upon it.

I could wish you was on the Spot, on many Accounts; and yet I should be afraid of your Safety, as the Spirit of the People is so violent against every One, they think has the least concern with the Stamp Law, and they have imbibed the Notion, that you had a Hand, in the framing of it, which has occassioned you many Enemies; but I make not the least Doubt, you would be able to clear your Self, if there was a Necessity for it, of all the ill natured Things that have been laid to your Charge, I am. Dear Sir Yours
D H
Sent by the Brig Betty Capt. MCoy to BristolTo Benjamin Franklin Esq.Copy Sent Sept. 7. 1765 per Nancy Capt. Carr
